Opinion by
Judge Barry,
This appeal results from an order of the Court of Common Pleas of Allegheny County which invalidated Ordinance 21 passed by the Council of the City of Pittsburgh (City). Subsequent to the passage of Ordinance 21, the solicitor for the City filed a petition for declaratory judgment to test the validity of the ordinance. Appellees, Smaller Manufacturers Council, a Pennsylvania non-profit corporation, Hanlon-Gregory Industries, a Pennsylvania corporation, Pittsburgh Commercial Heat Treating Co., a Pennsylvania corporation, Braunlieh-Roessle Company, a Pennsylvania corporation and the Greater Pittsburgh Chamber of Commerce, filed petitions to intervene in order that they might file petitions for declaratory judgment challenging the validity of the ordinance. Appellants, the City of .Pittsburgh and its city council were joined by interveners Support Our Neighborhoods Action Coalition, The Allegheny County Labor Council, the Philadelphia Unemployment Project and Delaware Valley Coalition for Jobs. An en banc panel of the Court of Common Pleas of Allegheny County held that Ordinance 21 was invalid for three reasons. The court held that (1) the City lacked the authority to enact the ordinance, (2) the ordinance was preempted by *536federal labor law and (3) the ordinance contained a void penalty provision. This appeal followed.
Ordinance 21 was adopted for the stated purpose of reducing the economic disruption caused by plant closings and relocations in the Pittsburgh area. The ordinance requires an employer, when a plant closes, relocates or reduces its operations so that there is a loss of employment of 15% of employees, to notify in writing a Bureau of Business Security created under the terms of the ordinance.1 The notice required is as follows:
(1) Employers of 50-100 employees shall give 90 days prior notification;
(2) Employers of 101-500 employees shall give 180 days prior notification; and,
(3) Employers of 501 or more shall give 270 days prior notification.2
The Bureau has the right to determine a proper notice that is less than that required under the ordinance. Section 5(B) also provides “the Bureau shall develop written criteria for such determinations” (a salutary provision which does not delegate absolute power to the Bureau).
Section 5(C) relating to what is required to be included in the written notice, Section 6 “Investigation”, Section 7 “Report of Investigation”, Section 8 “Duties of the Bureau” and Section 9 “Exclusions” are attached to this opinion as an appendix. Section 11 of the ordinance creates a Commission for Jobs and Com*537merce to advise City Council on the actions and decisions of the Bureau.
As previously mentioned, the trial court invalidated the ordinance on three distinct grounds. First, the court held that the ordinance violated Section 302(d) of the Home Rule and Optional Plans Law.3 Second, the court held that the ordinance was preempted by federal labor law. Finally, the court ruled that the ordinance contained a void penalty provision. We will discuss the court’s rulings in reverse order.
The trial court was correct when it found that the penalty provision in Section 10(B) of the ordinance was void as it was contrary to Section 302(a)(9) of the Home Rule and Optional Plans Law, 53 P.S. §1-302(a)(9) which provides:
(a) The home rule charter adopted in accordance with the provisions of this Act shall not give any power or authority to the municipality contrary to, or in limitation of powers granted by acts of the General Assembly which are applicable to a class or classes of municipalities on the following subjects:
(9) defining or providing for the punishment of any felony or misdemeanor.
As Section 10(B) of the ordinance makes it a misdemeanor to fail to comply with various of the provisions of the ordinance, that provision is obviously void. However, the trial court erred when it held that the entire ordinance was void because there was no sever-ability provision in the ordinance. 1 Pa. C. S. §1925 provides:
The provisions of every statute shall be severable. If any provision of any statute or the application thereof to any person or eircum*538stance is held invalid, the remainder of the statute, and the application of such provision to other persons or circumstances, shall not be affected' thereby, unless the court finds that the valid provisions of the statutes are so essentially and- inseparably connected with, and so depend upon, the void provision or application, that it cannot be presumed the General Assembly would have enacted the remaining valid provisions without the void one; or unless the the court finds that the remaining valid provisions, standing alone, are incomplete and are incapable of being executed in accordance with the legislative intent.
We believe that voiding the penalty provisions of the ordinance in no way invalidates the remainder of the ordinance.
We likewise disagree with the trial court’s holding that federal labor law preempts the present ordinance. It is true that some areas of the field of labor management relations are certainly preempted by the National Labor Relations Act, although the federal courts more often than not do not use the term “preemption”, but speak -in various ways of the primacy of the federal government and the NLRB in certain areas of this complicated- field. Surely there is not such a broad preemption that the state courts cannot prohibit mass picketing, enjoin violent acts by management or labor or, indeed, listen to the pronouncements of the Pennsylvania Labor Relations Board. We believe that Ordinance 21 addresses peripheral concerns that are not directly involved in labor-management relations, and hence within the exclusive sphere of the federal government’s responsibility. The City has a proper concern for the failure of businesses, the loss of jobs and the deterioration of neighborhoods, concerns about *539which, we believe, it can legitimately legislate if it is not otherwise prohibited by state law from doing so. To hold otherwise would be to look askance at plant closing laws in four other states4 and to telegraph to our General Assembly that it has no power to adopt a state plant closing law that presently is the subject of hearings throughout the Commonwealth. We believe that Justice Frankfurter in San Diego Building Trades Council v. Garmon, 359 U.S. 236, 241, (1959), uses language which is particularly applicable to this case, and which indicates that there is not a general preemption in this area.
In determining the extent to which state regulation must yield to subordinating federal authority, we have been concerned with delimiting areas of potential conflict; potential conflict of rules of law, of remedy, and of administration. The nature of the judicial process precludes an ad hoc inquiry into the special problems of labor-management relations involved in a particular set of occurrences in order to ascertain the precise nature and degree of federal-state conflict there involved, and more particularly what exact mischief such a conflict would cause. Nor is it our business to attempt this. Such determinations inevitably depend upon judgments on the impact of these particular conflicts on the entire scheme of federal labor policy and administration. Our task is confined to dealing with classes of situations. To the National Labor Eelations Board and to Congress must be left those precise and closely limited demarcations that can be adequately fashioned only by legislation and administration. We have necessarily been concerned with the potential *540conflict of two law-enforcing authorities, with the disharmonies inherent in two systems, one federal the other state, of inconsistent standards of substantive law and differing remedial schemes. But the unifying consideration of our decisions has been regard to the fact that Congress has entrusted administration of the labor policy for the Nation to a centralized administrative agency, armed with its own procedures, and equipped with its specialized knowledge and cumulative experience:
Congress did not merely lay down a substantive rule of law to be enforced by any tribunal competent to apply law generally to the parties. It went on to confide primary interpretation and application of its rules to a specific and specially constituted tribunal and prescribed a particular procedure for investigation, complaint and notice, and hearing and decision, including judicial relief pending a final administrative order. Congress evidently considered that centralized administration of specially designed procedures was necessary to obtain uniform application of its substantive rules and to avoid these diversities and conflicts likely to result from a variety of local procedures and attitudes towards labor controversies. ... A multiplicity of tribunals and a diversity of procedures are quite as apt to produce incompatible or conflicting adjudications as are different rules of substantive law. . . .
Administration is more than a means of regulation; administration is regulation. We have been concerned with conflict in its broadest sense; conflict with a complex and interrelated federal scheme of law, remedy, and administra*541tion. Thus, judicial concern has necessarily focused on the nature of the activities which the States have sought to regulate, rather than on the method of regulation adopted. When the exercise of state power over a particular area of activity threatened interference with the clearly indicated policy of industrial relations, it has been judically necessary to preclude the States from acting. However, due regard for the presuppositions of our embracing federal system, including the principle of diffusion of power not as a matter of doctrinaire localism but as a promoter of democracy, has required us not to find withdrawal from the States of power to regulate where the activity regulated was a merely peripheral concern of the Labor Management Relations Act. Or where the regulated conduct touched interests so deeply rooted in local feeling and responsibility that, in the absence of compelling congressional direction, we could not infer that Congress had deprived the States of the power to act. (Citations omitted.)
We do not believe First National Maintenance Corp. v. National Labor Relations Board, 452 U.S. 666 (1981), cited by the appellees, is contrary to the conclusion reached here. That case involved an unfair labor practice charge by a union against a company which alleged violation of its duty to bargain in good faith “with respect to wages, hours, and other terms and conditions of employment” (the specific language of Sections 8(D) and 8(A)(5) of the National Labor Relations A.ct). As the Supreme Court pointed out in First National, the case involved mandated bargaining rather than permitted bargaining. Here there is no attempt to interefere with the “employer’s need *542to operate freely in deciding to shut down part of its business purely for economic reasons”. Id. at 686.
In any event, the trial court, having reached a conclusion that the whole area was preempted, did not go into specifics about the ordinance which, we believe, may or may not be inimical to the provisions of the National Labor Relations Act. If the questions of preemption were the sole one in this case we would remand for further findings of fact on this issue.
Nonetheless, we believe the ordinance must fall because it is violative of the limitations imposed by Section 302(d) of the Home Rule and Optional Plans Law which provides:
(d) No municipality which adopts a home rule charter shall at any time thereunder determine the duties, responsibilities or requirements placed upon businesses, occupations and employers, including the duty to withhold, remit or report taxes or penalties levied or imposed upon them or upon persons in their employment, except as expressly provided by the acts of the General Assembly which are applicable in every part of the Commonwealth or which are applicable to all municipalities or to a class or classes of municipalities. (Emphasis added.)
We believe it is clear that the trial court correctly concluded that the ordinance flies in the face of the express language of this section of the Home Rule and Optional Plans Law. Therefore, if the City wishes to act in this area it must be empowered to do so by the General Assembly.
Order affirmed.
Order
Now, October 24, 1984, the order of the Court of Common Pleas of Allegheny County, dated August 19, 1983, at No. GD83-11245, is affirmed.

 Section 4 of the ordinance is headed Creation of the Bureau of Employee Protection rather than the Bureau of Business Security. Apparently there was a failure to change the heading which was in a prior draft of the ordinance.


 Section 5(B) talks about waiver of “one year’s advance notice”. Apparently the one year’s notice also is an error which was not deleted from the present draft of the ordinance.


 Act of April 13, 1972, P.L. , 53 P.S. §1-302 (d).


 Massachusetts, Connecticut, Maine and Wisconsin.